Per Curiam.
The defendant in this action for dissolution of marriage has appealed from a pendente lite order of the trial court.
Subsequent to the filing of this appeal, and just prior to oral argument in this court, the plaintiff and the defendant entered into a separation agreement. That agreement was incorporated into a final judgment dissolving the marriage of the parties.
“Pendente lite orders necessarily cease to exist once a final judgment in the dispute has been rendered because their purpose is extinguished at that time.” Connolly v. Connolly, 191 Conn. 468, 480, 464 A.2d 837 (1983). Pendente lite orders do not survive the rendition of judgment. See Tobey v. Tobey, 165 Conn. 742, 745, 345 A.2d 21 (1974). The judgment of dissolution “disposed with finality of all interlocutory orders.” Saunders v. Saunders, 140 Conn. 140, 146, 98 A.2d 815 (1953); see also Yontef v. Yontef, 185 Conn. 275, 291, 440 A.2d 899 (1981); Caracansi v. Caracansi, 4 Conn. App. 645, 652, 496 A.2d 225, cert. denied, 197 Conn. 805, 499 A.2d 56 (1985).
Accordingly, because this case has gone to final judgment, the pendente lite order has ceased to exist, thereby rendering this appeal moot.
The appeal is dismissed.